Citation Nr: 0639956	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  02-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
herniated nucleus pulposus at L4-5, status post laminectomy.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1999.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2000 rating decision 
in which the RO, inter alia, granted the veteran service 
connection and assigned an initial 10 percent rating for 
herniated nucleus pulposus at L4-5, status post laminectomy, 
effective August 4, 1999.  In July 2001, the veteran filed a 
notice of disagreement (NOD) with the initial rating 
assigned. The RO issued a statement of the case (SOC) in 
January 2002. The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2002.

In December 2002, the Board determined further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the version of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  Later, however, 
the provision of 38 C.F.R. § 19.9 purporting to confer upon 
the Board jurisdiction to consider the claim in light of 
evidence developed by Board but not considered by the RO was 
held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in August 2003, the Board remanded this matter 
to the RO for accomplishment of the actions directed by the 
Board, which included new VA orthopedic and neurologic 
examinations of the veteran's back.  As discussed below, the 
veteran did not appear for the scheduled examinations, and 
the RO continued the denial of the veteran's claim (as 
reflected in a November 2004 supplemental SOC (SSOC)).

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
herniated nucleus pulposus, status post laminectomy, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC. VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

As noted in the Board's prior remand, the veteran failed to 
appear for he scheduled October 2004 VA examination.  
However, since that time, there have been several letters 
sent to the veteran's address on [redacted] (from which 
he has since moved) that have been returned as undeliverable, 
and the letter from the VAMC informing him of the time and 
place of the examination is not in the claims file.  Thus, 
since it is not clear that the veteran received notification 
of the time and place of the scheduled VA examinations for 
which he did not appear, and given the lack of medical 
evidence subsequent to the October 1999 VA general medical 
examination upon which to evaluate the disability under 
consideration, the Board finds that the RO should again 
attempt to arrange for the examinations previously requested.  

Accordingly, the RO should arrange for the veteran to undergo  
VA neurological and orthopedic examinations, by physicians, 
at an appropriate VA medical facility. The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and evidence pertinent to 
the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also  38 U.S.C.A. § 5103(b)(3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).  The RO should request that the 
appellant submit all evidence in his possession, and ensure 
that its letter to him meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. In 
adjudicating the claim, the RO must document its specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to his 
claim for an initial rating in excess of 
10 percent for his lumbar spine 
disability that is not currently of 
record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2. If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3. After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
neurological and orthopedic examinations, 
by physicians, at an appropriate VA 
medical facility. The neurological 
examination should be conducted first, 
and the report of that  examination 
should be made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, together 
with the complete rationale for the 
comments and opinions expressed, in a 
printed (typewritten) report.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
lumbar spine disability-to specifically 
include any sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
lumbar spine disorder.

The orthopedic examiner should conduct 
range of motion testing of the veteran's 
thoracolumbar spine (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the veteran experiences 
conceivable or likely functional loss of 
the lumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. The 
examiner should indicate whether there is 
any ankylosis of any portion of the 
spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.

The examiner should also render findings 
as to whether the veteran has an abnormal 
gait, and/or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should render 
findings responsive the criteria for 
rating disc disease.  Specifically, the 
examiner should comment upon the 
existence and frequency of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to his 
disability that requires bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner should 
opine whether, over the last 12-month 
period, the veteran's incapacitating 
episodes, if any, had a total duration of 
(a) at least one week but less than two 
weeks; (b) at least  two weeks but less 
than four weeks; (c) at least four weeks 
but less than six weeks; or (d) at least 
six weeks.

4. If the veteran fails to report for any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

5. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

6. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority (to include all 
pertinent former and revised applicable 
criteria for rating the spine).

7. If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes citation to any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


